Citation Nr: 1628040	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 31, 2009 for the award of service connection for degenerative osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1978. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding is of record.  

In his March 2011 notice of disagreement, the Veteran appears to be trying to raise a claim of clear and unmistakable error (CUE) in previous denials of service connection for a left knee disability.  Unfortunately, he has not articulated any error of fact or law in any specific prior rating decision.  In this regard, if a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).  If the Veteran should choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 1978, the Veteran submitted an initial claim for service connection for a left knee disorder.

2.  In an April 1979 rating decision, the RO denied service connection for a left knee disorder; although the Veteran was provided notice of this rating decision, he did not appeal the decision.

3.  In October 1986, August 1992, August 2003, and November 2005 rating decisions, the RO continued the original denial of service connection for a left knee disorder; although the Veteran was provided notice of these rating decisions, he did not appeal any of these decisions or submit new and material evidence within one year of the November 2005 rating decision.

4.  On July 31, 2009, the Veteran filed a claim to reopen his previously denied claim for service connection for a left knee disorder. 

5.  In a May 2010 rating decision, the RO granted service connection for degenerative osteoarthritis of the left knee effective July 31, 2009. 

6.  There is no prior claim to reopen service connection for between the final November 2005 rating decision and the July 31, 2009 claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 31, 2009 for the grant of service connection for degenerative osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2015).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking an effective date earlier than July 31, 2009 for the award of service connection for degenerative osteoarthritis of the right knee.  Specifically, the Veteran contends that he has been experiencing left knee problems since his military service.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence of record does not support the Veteran's contentions, and the claim is denied. 

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  Once a decision is final, it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Unless specifically provided, the effective date will be assigned based on the facts as found. 38 C.F.R. § 3.400(a) (2015).

The Veteran initially filed a claim for service connection for a left knee disability in November 1978.  The Veteran's claim was denied in an April 1979 rating decision.  The Veteran did not appeal that rating decision or submit new evidence within a year of the decision.  As such, the April 1978 rating decision is considered final.  See 38 C.F.R. § 20.1103. 

The Veteran filed a second claim for service connection for a left knee disability in March 1984 and, by rating decision dated in October 1986, the RO found that no new and material evidence had been submitted to reopen the previously denied claim.  The Veteran did not appeal that rating decision or submit new evidence within a year of the decision.  As such, the October 1986 rating decision is considered final.  See 38 C.F.R. § 20.1103. 

The Veteran filed a third claim for service connection for a left knee disability in May 1992 and, by rating decision dated in August 1992, the RO found that no new and material evidence had been submitted to reopen the previously denied claim.  The Veteran did not appeal that rating decision or submit new evidence within a year of the decision.  As such, the August 1992 rating decision is considered final.  See 38 C.F.R. § 20.1103. 

The Veteran filed a fourth claim for service connection for a left knee disability in May 2003 and, by rating decision dated in August 2003, the RO reopened the claim based on the submission of new and material evidence but denied the claim on the merits.  The Veteran did not appeal that rating decision or submit new evidence within a year of the decision.  As such, the August 2003 rating decision is considered final.  See 38 C.F.R. § 20.1103. 

The Veteran filed a fifth claim for service connection for a left knee disability in December 2004 and, by rating decision dated in November 2005, the RO found that no new and material evidence had been submitted to reopen the previously denied claim.  The Veteran did not appeal that rating decision or submit new evidence within a year of the decision.  As such, the November 2005 rating decision is considered final.  See 38 C.F.R. § 20.1103. 

The Veteran filed a sixth for service connection for a left knee disability on July 31, 2009, and, by rating decision dated in May 2010, the RO granted service connection for degenerative osteoarthritis of the left knee effective July 31, 2009. 

A review of the record indicates that neither the Veteran nor his representative filed a claim to re-open his left knee disability claim between the final November 2005 rating decision and the July 31, 2009 claim to reopen.  

The Board acknowledges the Veteran's contention that he has been experiencing left knee problems since military service.  However, the evidence of record does not support an effective date earlier than July 31, 2009 for his award of service connection.  As noted above, the previous claims for the left knee became final when the Veteran did not submit a notice of disagreement or new evidence within a year of receiving the rating decisions.  As such, the Board cannot assign an effective date earlier than July 31, 2009 for the award of service connection for degenerative osteoarthritis of the left knee. 

The Board acknowledges the argument from the Veteran's representative in May 2014 correspondence that although an effective date generally can be no earlier than the date a claim to reopen was submitted, there are exceptions.  One such exception is when the claim is reopened based on previously missing service treatment records, in which case the effective date can be as early as the date of receipt of claim on which a prior evaluation was made.  38 C.F.R. § 3.499 (q)(2).  Taylor v. Nicholson, 21 Vet.App. 126 (2007).  In this case, the original April 1979 rating decision noted a discussion of the Veteran's service treatment records.  However, the Veteran's service treatment records appear to be contained in an envelope marked as received by VA in July 2003.  As above, the August 2003 rating decision reopened the Veteran's claim for service connection for a left knee disability and denied the claim on the merits.  While the basis for reopening the claim in August 2003 is unclear, it is possible that the claim was reopened based on newly obtained service treatment records.  However, following the submission of service treatment records in July 2003, the claim was again denied in final rating decisions dated in August 2003 and November 2005.  As such, the exception to the effective date rules in 38 C.F.R. § 3.499 (q)(2) does not apply in this case as any newly received service treatment records were considered by the RO in August 2003 and again in November 2005.  

The Veteran wrote in his March 2011 notice of disagreement that VA did not appear to look at pertinent evidence in his file when they previously denied service connection for a left knee disability.  Specifically, the Veteran wrote that he had X-rays done of the left knee during his military service and was told that he had a calcium build-up in the left knee which was a sign of injury.  To the extent the Veteran seeks an effective date prior to a final rating decision, or prior to July 31, 2009, he must file a claim of CUE concerning the prior rating decision(s).  Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  Evidence in the file shows that the RO notified him of this regulation in the January 2014 statement of the case.

As such, the Board finds that an effective date earlier than July 31, 2009, is not warranted, as the Veteran did not file a claim to re-open previously denied claims of service connection for a left knee disability between the most recent final rating decision in November 2005 and the July 31, 2009 claim to reopen.  Thus, the appeal must be denied.  See 38 C.F.R. § 3.400.


ORDER

An effective date earlier than July 31, 2009, for the award of service connection for degenerative osteoarthritis of the left knee is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


